No. 04-99-00929-CV
IN RE Elmore J. HARDAWAY
Original Mandamus Proceeding
Arising from the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 85-CI-00745
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Catherine Stone, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	January 5, 2000
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for writ of mandamus and is of the opinion that
relator is not entitled to the relief sought.  See In re Arroyo, 988 S.W.2d 737 (1998) (mandamus
relief not appropriate because court of appeals can and should require the preparation and filing of
the record necessary to review an order sustaining a contest to an affidavit of indigence within an
appeal or proceeding pending in court of appeals where an affidavit of indigency is properly filed
with the notice of appeal or within the original proceeding in accordance with rule 20(c) of the
Texas Rules of Appellate Procedure).  Relator's petition for writ of mandamus is denied.  Tex. R.
App. P. 52.8(a). 
								PER CURIAM
DO NOT PUBLISH